           Case 5:21-cv-00598-C Document 8 Filed 08/25/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF OKLAHOMA

DJUAN PRESTON WILLIAMS,                       )
                                              )
                             Plaintiff,       )
                                              )
vs.                                           )   Case Number CIV-21-598-C
                                              )
BRIAN BUSH, et al.,                           )
                                              )
                             Defendants.      )

                                 ORDER OF DISMISSAL

       Plaintiff, appearing pro se and in forma pauperis, filed a Complaint which seeks

relief for certain wrongs allegedly committed by Defendant. Pursuant to the directives of

28 U.S.C. § 1915, the Court has reviewed the allegations of the Complaint. Of particular

relevance is subpart (e)(2) of § 1915, which states:

       Notwithstanding any filing fee, or any portion thereof, that may have been
       paid, the court shall dismiss the case at any time if the court determines that–
               (A) the allegation of poverty is untrue; or
               (B) the action or appeal–
                      (i) is frivolous or malicious;
                      (ii) fails to state a claim on which relief may be granted; or
                      (iii) seeks monetary relief against a defendant who is immune
                      from such relief.

The Court is mindful that Haines v. Kerner, 404 U.S. 519 (1972), requires a liberal

construction of pro se complaints. However, the Court is not required to imagine or

assume facts in order to permit a complaint to survive. Hall v. Bellmon, 935 F.2d 1106,

1109-10 (10th Cir. 1991). Applying these standards, the Complaint must be dismissed

under § 1915(e)(2)(B)(ii).
           Case 5:21-cv-00598-C Document 8 Filed 08/25/21 Page 2 of 2




       In his Complaint Plaintiff asserts certain federal laws were violated which in some

way prejudiced a case in Kansas. Plaintiff’s Complaint offers nothing other than vague

conclusory allegations.     The Complaint fails to identify a basis for this Court’s

jurisdiction, any basis for the claim against Defendant, or explain why this matter is

brought here to apparently address an alleged wrong in Kansas. In short, Plaintiff has

failed to state a claim for which relief can be granted.

       For the reasons set forth herein, the Court finds that Plaintiff’s Complaint fails to

state a claim on which relief can be granted. Accordingly, pursuant to the provisions of

28 U.S.C. § 1915(e)(2)(B)(ii), Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED without

prejudice. A separate judgment will issue.

       IT IS SO ORDERED this 25th day of August 2021.




                                              2
